Citation Nr: 0308902	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1967 until April 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 2001 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for diabetes mellitus and assigned a 20 percent evaluation, 
effective from November 27, 2000.

The Board observes that the veteran had also perfected an 
appeal on the issue of entitlement to service connection for 
a back disability.  Subsequent to his substantive appeal, the 
RO granted service connection in a March 2003 rating action.  
Thus, the issue of entitlement to service connection for a 
back disability is no longer on appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's diabetes mellitus is being treated with 
oral hypoglycemic agents and with a restricted diet; the 
evidence does not reveal that such treatment has involved a 
regulation of activities at any time during the claims 
period.   


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.119, Diagnostic Code 7913 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, the statement of the case discussed VA's 
development assistance.  Finally, an August 2002 letter 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, and detailed the 
efforts already undertaken by VA.  Based on the above, the 
Board finds that the requirements under the VCAA with respect 
to the duty to notify have been satisfied in this case and 
that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  Private and VA 
post service clinical reports are of record.  The file 
indicates that records from Memorial Health Center were not 
obtained by VA.  However, the file indicates that a proper 
search was conducted, and the veteran was duly notified of 
the unsuccessful search via an August 2002 letter.  That 
correspondence clearly instructed the veteran to follow-up 
with that facility.  Finally, the evidence of record also 
includes VA examination reports.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

More than one year has elapsed since the initial notification 
in the Statement of the Case, issued on April 19, 2002, of 
the information and evidence necessary to substantiate the 
claim, including that which the veteran must submit, and the 
development assistance provided by VA.  As such, issuance of 
this Board decision is in compliance with 38 U.S.C.A. § 5103 
(West Supp. 2002).

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

VA outpatient treatment reports dated in April 2000 indicate 
that the veteran was taking Glyburide to control his 
diabetes.  His diet was being regulated and he was given a 
meal pattern to follow.  A treatment report dated in 
September 2000 notes that the veteran also took Metformin to 
control his blood sugar.

A VA treatment report dated in December 2000 includes a 
nutritional discussion, and the veteran was urged to follow a 
low fat diet, high in fruits and vegetables.  The report 
noted that the veteran walked daily and did chores.  

The veteran was examined by VA in August 2001.  That 
examination report noted that the veteran was started on oral 
medication when initially diagnosed with diabetes 2 years 
earlier.  He currently took Glyburide, 10 milligrams, twice 
daily.  The report also indicated that the veteran tried to 
monitor his carbohydrates.  The veteran's activities were 
somewhat affected by the diabetes, which caused him to tire 
easily.  He was diagnosed with diabetes mellitus, type 2, 
with symptoms of fatigue.  No diabetic complications were 
detected.  

In August 2001, the veteran was treated at a VA facility for 
a thigh wound.  The treatment report noted that his diabetes 
mellitus was not well controlled.  However, the veteran's 
blood sugar was noted as quite within normal limits since 
admission to the hospital, as he had been on a strict 
diabetic diet.  The veteran's activity level was low.  

An additional treatment report dated in August 2001 indicated 
that the veteran was lectured regarding nutrition.  The 
veteran viewed a video on carbohydrate counting.  

A VA outpatient treatment report dated May 2002 again noted 
that the veteran controlled his blood sugars with Glyburide.  
In a July 2002 treatment report, the veteran stated that he 
had recently been given IV fluids for 2 days, with insulin.  

A September 2002 VA outpatient treatment report noted that 
the veteran was to be started on Metformin, one gram twice a 
day, in addition to Glyburide, to control his diabetes.    

Analysis

The veteran is presently assigned a 20 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7913 for 
diabetes mellitus.  That Code section provides that a 20 
percent rating is warranted where the evidence demonstrates 
that the disability requires insulin and restricted diet, or; 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation applies where the disability requires insulin, 
restricted diet and regulation of activities.  A 60 percent 
evaluation is assigned when the disability requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913.

The Board has reviewed the evidence of record and finds that 
the current disability evaluation of 20 percent under 
Diagnostic Code 7913 accurately reflects the extent of the 
veteran's disability for the entirety of the rating period on 
appeal and that a higher rating is not warranted.  The 
reasons and bases for this determination will be outlined 
below.  

As stated previously, in order to be entitled to the next 
higher evaluation of 40 percent under Diagnostic Code 7913, 
the evidence must show that the veteran's diabetes mellitus 
requires insulin, restricted diet and a regulation of 
activity.  The medical evidence contains diagnoses of type II 
diabetes, which is the non-insulin  dependent variety.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 457 (28th Ed. 1994).  
The Board acknowledges the veteran's statement in a July 2002 
treatment report, that he had recently received IV fluids and 
insulin.  However, the medical evidence indicates that the 
veteran's normal course of treatment entailed oral 
hypoglycemic agents, namely Glyburide and Metformin, along 
with a restricted diet.

The Board further finds that the evidence fails to establish 
that the veteran's activities were regulated.  The medical 
reports note fatigue on various occasions, but do not 
demonstrate any specific restrictions on physical activity 
such as to warrant a higher rating.  Instead, the overall 
disability picture of the veteran is shown to involve oral 
hypoglycemic medication and controlled diet, as appropriately 
reflected in the presently assigned 20 percent rating.  

Furthermore, the Board holds that there are no appropriate 
alternative Diagnostic Codes under which to rate the 
veteran's diabetes mellitus.  Thus, in conclusion, the 
presently assigned 20 percent disability evaluation under 
Diagnostic Code 7913 accurately depicts the severity of the 
veteran's diabetes mellitus for the entirety of the rating 
period on appeal and there is no basis for a higher rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
diabetes mellitus has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria having not been met, the veteran's 
claim of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus is denied.  


                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

